IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-94-388-CV 



BILL WEISMAN,


	APPELLANT

vs.



TITLE USA CO. OF HOUSTON,

	APPELLEE


 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT

NO. 92-16855, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING

 


PER CURIAM

	This is a dismissal for want of prosecution.
	Generally, an appellant must file his brief within thirty days after the filing of the
transcript and statement of facts, if any.  Tex. R. App. P. 74(k).  If the appellant fails to file his
brief within the prescribed time, the appellate court may dismiss the appeal for want of
prosecution, unless the appellant shows a reasonable explanation for failing to file the brief and
the appellee has not suffered material injury.  Tex. R. App. P. 74(l)(1).
	The transcript in this cause was filed on July 29, 1994.  Appellant has not filed a
statement of facts.  Accordingly, appellant's brief was due thirty days after the filing of the
transcript, on August 29, 1994.  See Tex. R. App. P. 74(k).  Appellant has not filed his brief or
a motion for extension of time showing a reasonable explanation for his omission.  See id. 
Further, on September 30, 1994, the Clerk of this Court sent a letter to appellant warning him that
his appeal would be dismissed for want of prosecution unless any party submitted a motion in
compliance with Texas Rules of Appellate Procedure 19, 73, 74 (l)(1).  No response has been
received.  Accordingly, we dismiss this appeal for want of prosecution.  See Dickson v. Dickson,
541 S.W.2d 895 (Tex. Civ. App.--Austin 1976, writ dism'd w.o.j.).

Before Chief Justice Carroll, Justices Jones and Kidd;
    Chief Justice Carroll Not Participating
Dismissed for Want of Prosecution
Filed:   October 26, 1994
Do Not Publish